Evans, P. J.
This beix^g a coxxtest over the possessioxx of a child, between the grandmother axxd the father, and the evidence being sufficient to authorize a conclusion that the father, upon the death of the child’s xxxother, and when the child was but a few months old, gave the child to the grandmother to rear, the judgment of the superior court, affirming the judgment of the ordinax-y awarding the custody of the child to the grandmother, will not be disturbed.

Judgment affirmed.


All the Justices concur.